         Case 1:19-cr-00356-RDM Document 46 Filed 06/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :

                                      :
               v.                                    1:19-cr-356 (RDM)
                                      :

DAVID HARRIS                          :


                                          STATUS REPORT

       David Harris, through undersigned counsel, responds to the Court’s Minute Order, dated

June 4, 2020 and respectfully requests that he be sentenced in person when it is feasible.




                                              Respectfully submitted,

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                     /s/
                                              _____________________________
                                              EUGENE OHM
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
